THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAW. THESE SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR AN EXEMPTION THEREFROM.


THIS WARRANT MAY NOT BE EXERCISED EXCEPT IN COMPLIANCE WITH ALL APPLICABLE
FEDERAL AND STATE SECURITIES LAWS TO THE REASONABLE SATISFACTION OF COMPANY AND
LEGAL COUNSEL FOR COMPANY.




Void after 5:00 P.M., Fort Lauderdale, Florida time, on August 7, 2011, or
earlier as provided in this Warrant.
Right to Purchase ________ Shares of the Common Stock of SMF Energy Corporation.





SMF ENERGY CORPORATION


STOCK PURCHASE WARRANT


SMF Energy Corporation, a Delaware corporation (“Company”), hereby certifies
that for value received, __[Name, Address and Social Security Number of Holder]_
or his/hers/its assigns (the “Holder”), is entitled to purchase, subject to the
terms and conditions hereinafter set forth, an aggregate of _________ (___)
fully paid and nonassessable shares (“Shares”) of the common stock of Company
(“Common Stock”), at an exercise price per Share equal to $1.752 per Share. The
number of Shares to be received upon the exercise of this Warrant and the price
to be paid for a Share may be adjusted from time to time as hereinafter set
forth. The exercise price of a Share in effect at any time and as adjusted from
time to time is hereinafter referred to as the “Warrant Price.”


1. Term. Subject to redemption as provided herein, the purchase right
represented by this Warrant for ______ Shares is exercisable for a period of
four (4) years, but in no event later than 5:00 P.M., Fort Lauderdale, Florida
time, on August 7, 2011 (the “Expiration Date”). Company shall be under no
obligation to furnish to any Holder a notice of the Expiration of this Warrant.
 
2. Method of Exercise; Payment; Issuance of New Warrant.
 
(a) Subject to Section 1 hereof, the purchase right represented by this Warrant
may be exercised by any Holder hereof, in whole or in part, by the surrender of
this Warrant (together with a duly executed notice of exercise, substantially in
the form attached hereto as Exhibit A) at the principal office of Company and
the payment to Company, in immediately available funds, of an amount equal to
the then applicable Warrant Price per Share multiplied by the number of Shares
then being purchased. If Company is merged, acquired or consolidated

 
-1-

--------------------------------------------------------------------------------

 

pursuant to a transaction in which Company is not the surviving party, such
Holder may elect, or Company may require, on the date of such merger,
acquisition or consolidation, Holder to surrender some or all of the rights
represented by this Warrant in exchange for a number of Shares equal to the
value (as determined below) of the Warrant being surrendered, in which case the
number of Shares to be issued to the Holder upon such surrender shall be
computed using the following formula:
 
X = Y(A-B)
A



Where:
X     = the number of Shares to be issued to the Holder.




 
Y
=
the number of Shares with respect to which this Warrant is being exercised.




 
A
=
the fair market value of one Share (based on the last Nasdaq “Official Closing
Price” prior to the date of such merger, acquisition or consolidation).



B = Warrant Price.


(b) If any Holder does surrender such exercise right in conjunction with a
merger, acquisition or other consolidation pursuant to which Company is not the
surviving party, then the fair market value of one share of Common Stock shall
be the value received by the holders of Company’s Common Stock pursuant to such
transaction for each share of Common Stock, and such purchase shall be effective
upon the closing of such transaction, subject to the due, proper and prior
surrender of this Warrant; or
 
(c) In the event of an exercise of the purchase right represented by this
Warrant, certificates for the Shares of stock so purchased shall be delivered to
the exercising Holder hereof within three (3) business days of the effective
date of such purchase and, unless this Warrant has been fully exercised or
expired, a new Warrant representing the portion of the Shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to such Holder hereof within thirty (30) days of such exercise. Upon the
effective date of such purchase, the exercising Holder shall be deemed to be the
holder of record of the Shares, even if a certificate representing such Shares
has not been delivered to such Holder or if such Shares have not yet been set
forth on the stock transfer books of Company.
 
3. Stock Fully Paid; Reservation of Shares. All Shares which may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
fully paid and nonassessable, and free from all taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, Company will at all times have
authorized, and reserved for the purpose of the issue upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of Shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

 
-2-

--------------------------------------------------------------------------------

 

4. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:
 
(a) Reclassification or Merger. In case of any reclassification or change of
outstanding securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of Company with or into another corporation (other than a
merger with another corporation in which Company is a continuing corporation and
which does not result in any reclassifi-cation or change of outstanding
securities issuable upon exercise of this Warrant), or in case of any sale of
all or substantially all of the assets of Company, Company shall, as a condition
precedent to such transaction, (i) require the surrender of the Warrant pursuant
to Section 2 hereof, or (ii) execute a new Warrant or cause such successor or
purchasing corporation, as the case may be, to execute a new Warrant, providing
that the Holders shall have the right to exercise such new Warrant and upon such
exercise to receive, in lieu of each Share of Common Stock theretofore issuable
upon exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change or
merger by the holder of one share of Common Stock, or (iii) any combination
thereof. Such new Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 4. The provisions of this Section 4(a) shall similarly apply to
successive reclassifications, changes, mergers and transfers.
 
(b) Subdivision or Combination of Shares. If Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the Warrant Price shall be proportionately adjusted. In the case of a
subdivision, the Warrant Price shall be proportionately decreased and the number
of Shares shall be proportionately increased. In the case of a combination, the
Warrant Price shall be proportionately increased and the number of Shares shall
be proportionately decreased.
 
(c) Stock Dividends. If Company at any time while this Warrant is outstanding
and unexpired shall pay a dividend or other distribution with respect to Common
Stock or any other equity interest in Company which is payable in Common Stock
(except any distribution specifically provided for in the foregoing Sections
4(a) and 4(b)) then the Warrant Price and the number of Shares purchaseable
hereunder shall be adjusted, from and after the date of determination of
stockholders entitled to receive such dividend or distribution to that price
determined by multiplying the Warrant Price in effect immediately prior to such
date of determination by a fraction (a) the numerator of which shall be the
total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution and (b) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution.
 
(d) Adjustment of Number of Shares. When there is an adjustment in the Warrant
Price and a corresponding increase in the number of Shares of Common Stock
purchasable hereunder, the adjustment to the number of Shares shall be made by
multiplying the number of Shares purchasable immediately prior to such
adjustment in the Warrant Price by a

 
-3-

--------------------------------------------------------------------------------

 

fraction, the numerator of which shall be the Warrant Price immediately prior to
such adjustment and the denominator of which shall be the Warrant Price
immediately thereafter, with the adjustment being made to the nearest whole
share.
 
5. Notice of Adjustments. Whenever the Warrant Price shall be adjusted pursuant
to Section 4 hereof, Company shall make a certificate signed by its chief
financial officer setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Warrant Price or Prices after giving effect to such
adjustment, and shall cause copies of such certificate to be mailed (by first
class mail, postage prepaid) to the Holder.
 
6. Notice of Certain Actions. In the event that Company shall propose at any
time:
 
(i) to declare any dividend or distribution upon any class or series of its
stock, whether in cash, property, stock or other securities, whether or not a
regular cash dividend and whether or not out of earnings or earned surplus;
 
(ii) to offer for subscription pro rata to the Holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
 
(iii) to effect any reclassification or recapitalization of its Common Stock
outstanding involving a change in the Common Stock; or
 
(iv) to merge or consolidate with or into any other corporation, or sell, lease
or convey all or substantially all its assets or property, or to liquidate,
dissolve or wind up, whether voluntary or involuntary,
 
then in connection with each such event, Company shall send to the Holder:
 
(1) in respect of the matters referred to in (i) and (ii) above, at least ten
(10) days’ prior written notice of the date on which a record shall be taken for
such dividend, distribution or subscription rights (and specifying the date on
which the holders of Common Stock shall be entitled thereto) or for determining
rights to vote;
 
(2) in the case of the matters referred to in (iii) and (iv) above, at least ten
(10) days’ prior written notice of the date for the determination of
stockholders entitled to vote thereon (and specifying the date on which the
holders of Common Stock Shares shall be entitled to exchange their Common Stock
for securities or other property deliverable upon the occurrence of such event);
and
 
(3) prompt notice of any material change in the terms of any transaction
described in (i) through (iv) above.
 
Each such written notice shall be delivered personally or given by first class
mail, postage prepaid, addressed to the Holder of this Warrants at the address
for such Holder as shown on the books of this Company.

 
-4-

--------------------------------------------------------------------------------

 

7. Fractional Shares. No fractional Shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional Shares
Company shall make a cash payment therefore in an amount determined in such
reasonable manner as may be prescribed by the board of directors of Company.
 
8. Redemption. This Warrant may not be redeemed by Company without the consent
of the Holder.
 
9. Compliance with Securities Act. The Holders, by acceptance hereof, agree that
this Warrant and the Shares to be issued upon exercise hereof are being acquired
for investment and that no Holder will offer, sell or otherwise dispose of this
Warrant or any Shares to be issued upon exercise hereof except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”). Upon any acquisition or exercise of
this Warrant or any portion thereof, the exercising Holder shall confirm in
writing, in a form attached hereto as Exhibit B, that the Shares so purchased
are being acquired for investment and not with a view toward distribution or
resale other than by a registration statement filed by Company. In addition, in
the absence of such registration, the exercising Holder shall provide such
additional information regarding such Holder’s financial and investment
background as Company may reasonably request. All Shares issued upon exercise of
this Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:
 
The Shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “Securities Act”) or the securities laws of any
state and are “restricted securities” as that term is defined in Rule 144 under
the Securities Act. Such Shares may not be offered for sale, sold or otherwise
transferred except pursuant to an effective registration statement under the
Securities Act and the applicable state securities laws or pursuant to an
exemption from registration thereunder, the availability of which is to be
established to the satisfaction of counsel to the issuer.


10. Rights of Warrant Holders. Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of
Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon Holder,
any of the rights of a stockholder of Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value or change of stock to no par value, consolida-tion, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise before the Warrant or Warrants
shall have been exercised and the Shares purchasable upon the exercise hereof
shall have become deliverable, as provided herein.
 
11. Governing Law. The terms and conditions of this Warrant shall be governed by
and construed in accordance with Delaware law.

 
-5-

--------------------------------------------------------------------------------

 


12. Miscellaneous. The headings in this Warrant are for purposes of convenience
and reference only, and shall not be deemed to constitute a part hereof. Neither
this Warrant nor any term hereof may be changed, waived, discharged or
terminated orally but only by an instrument in writing signed by Company and the
registered Holder hereof. All notices and other communications from Company to
Holder shall be mailed by first-class registered or certified mail, postage
prepaid, to the address furnished to Company in writing by the last Holder of
this Warrant who shall have furnished an address to Company in writing.
 


SMF ENERGY CORPORATION
 
 
By:

--------------------------------------------------------------------------------

Richard E. Gathright
Chief Executive Officer and President




Issue Date: August 8, 2007
 
 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO STOCK PURCHASE WARRANT




NOTICE OF EXERCISE


TO: SMF ENERGY CORPORATION


1. The undersigned hereby elects to purchase ____________ Shares of Common Stock
of SMF Energy Corporation pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price of such Shares in full, together
with all applicable transfer taxes, if any.


2. Please issue a certificate or certificates representing said Shares of Common
Stock in the name of the undersigned or in such other names as is specified
below:


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
3. [For use only in the absence of an effective registration statement covering
the Shares] The undersigned represents that the aforesaid Shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
Shares. In support thereof, the undersigned has executed an Investment
Representation Statement attached to the Warrant as Exhibit B.






Date: 
___________________________________                                               
_______________________________________
(Signature)
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO STOCK PURCHASE WARRANT




INVESTMENT REPRESENTATION STATEMENT
 




PURCHASER:      ____________________________________  


COMPANY:         SMF ENERGY CORPORATION


SECURITY:           COMMON STOCK PURCHASE WARRANT AND UNDERLYING COMMON STOCK


AMOUNT:           ____________________________________


DATE:                   ____________________________________




In connection with the purchase of the above-listed securities (the
“Securities”), the undersigned (the “Purchaser”) represents to Company the
following:


(a) The Purchaser is aware of Company’s business affairs and financial
condition, and has acquired sufficient information about Company to reach an
informed and knowledgeable decision to acquire the Securities. The Purchaser is
purchasing these Securities for the Purchaser’s own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”).


(b) The Purchaser understands that the Securities have not been registered under
the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
Purchaser’s investment intent as expressed herein. In this connection, the
Purchaser understands that, in the view of the Securities and Exchange
Commission (“SEC”), the statutory basis for such exemption may be unavailable if
the Purchaser’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future.


(c) The Purchaser further understands that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available. Moreover, the Purchaser
understands that Company is under no obligation to register the Securities
except as set forth in the Warrant. In addition, the Purchaser understands that
the certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel for Compan
 
 

--------------------------------------------------------------------------------

 


(d) The Purchaser is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non- public offering subject
to the satisfaction of certain conditions.


(e) The Purchaser further understands that at the time the Purchaser wishes to
sell the Securities there may be no public market upon which to make such a
sale.


(f) The Purchaser further understands that in the event all of the requirements
of Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
SEC has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.


Signature of Purchaser:




Date: 
________________________________                                                     
_________________________________
 
 
 
 
-2-

--------------------------------------------------------------------------------

 



